Citation Nr: 1453654	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-06 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to December 1993.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for anxiety disorder.  A September 2010 rating decision granted service connection for PTSD and assigned an initial rating of 30 percent, effective February 22, 2010.  In November 2010, the Veteran filed a notice of disagreement (NOD) pertaining to the assigned rating.  The RO issued a statement of the case (SOC) in January 2012, and the Veteran filed a substantive appeal (via a VA Form 9) in March 2012.  Thereafter, the claims file was transferred to the RO in Wichita, Kansas. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA outpatient treatment records from the VA Medical Center (VAMC) in Kansas City, Missouri dated through September 2013.  This has been considered by the in the November 2013 supplemental statement of the case (SSOC).  A May 2014 informal hearing presentation has also been submitted on behalf of the Veteran by her representative.  This has been considered by the Board.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veterans Benefits Management Systems (VBMS) file does not contain any documents at this time.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity due to such symptoms as: a depressed mood, anxiety, social isolation, difficulty adapting to stressful circumstances, disturbances in mood and motivation, short term memory loss and trouble sleeping through the night.  



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 50 percent, but no higher for PTSD, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence the claimant is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

Regarding her claim for an increased rating for PTSD, the Veteran was provided notice in a March 2010 letter, which addressed what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2010 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The April 2010 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the March 2010 letter meets the VCAA's timing of notice requirement.
Moreover, as to the issue of a higher initial disability rating for the now service-connected PTSD disability, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, private evaluations, VA treatment records, VA examination reports, and statements from the Veteran.  

The Veteran indicated that she had been receiving treatment from Pathway Behavioral Health for anxiety from 1999 to 2000.  A March 2010 letter from Pathway Behavioral Health indicated that the Veteran has not been seen by their facility for at least seven years.  Any treatment records from this provider are only retained for seven years, thus, any treatment records from this provider has been destroyed.  

Additionally, the Veteran was afforded VA examinations, to include those conducted in September 2010 and September 2012, to determine the nature and severity of her PTSD.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examinations are necessary. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Evaluation for PTSD

The Veteran asserts that she is entitled to a higher rating for PTSD, which is currently evaluated at 30 percent disabling, effective February 22, 2010.

A. Legal Criteria

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the VA examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R.   § 4.126(a).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the applicable criteria, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks less than once a week, chronic sleep impairment, mild  memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).
While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

B.  Factual Background

Turning to the evidence of record, the Board notes that the Veteran's VA treatment records show she has received consistent treatment for symptoms of PTSD with anxiety disorder dated through September 2013.  The Veteran's PTSD was rated at 30 percent disabling from February 22, 2010- the date of receipt of her claim for anxiety.  The Veteran contends that her PTSD warrants more than a 30 percent rating.  

The Veteran was afforded a VA examination in September 2010 to determine the current nature and etiology of her PTSD with anxiety disorder.  The VA examiner reviewed the file and noted that this is an original examination to establish PTSD.  The VA examiner noted that the Veteran was divorced and resides with her boyfriend.  The Veteran reported that she sought treatment from the Pathways Behavioral Health in the late 1990s for anxiety and was given two different prescriptions which she stopped taking because of the side effects.  The symptoms at the time were difficulty engaging in activities alone and panic attacks when she had to do things alone.  Over the past year, the Veteran has medical problems including chronic back pain, mild hypertension (HTN), polycystic ovary syndrome (PCOS), and insulin resistance.  The Veteran fears having panic attacks and being humiliated.  She also complained of waking up frequently but thinks her sleep is okay.  The Veteran reported that she was previously employed as a project manager before being laid off in November 2008.  She stated that she has not worked since and decided to go to school.  At the time of the examination, the Veteran was not employed but she was going to school full-time to become a respiratory therapist and was scheduled to complete her degree in the following semester.  The VA examiner noted that the Veteran will likely have anxiety and stress in a new work situation but it will be easier for her once she becomes familiar with the work setting which will reduce her anxiety and panic attacks.  The Veteran was previously married from 1994 to 2007.  She told the VA examiner that she and her husband were separated for four years before her divorce.  The Veteran has a relationship with her boyfriend of six years.  She described a good relationship with her boyfriend and that he is understanding of her anxiety condition.  The Veteran reported having friends from school but told the examiner that she does not socialize outside of school.  The Veteran reported that her social contacts are only through Facebook.  The Veteran stated that in her free time, she enjoys being outside playing with her dog, riding horses, and singing.  The VA examiner summarized the Veteran's current psychological functional status as good relationship with long-term boyfriend but no social support in terms of friends.  Her anxiety is significant in that she does not do things alone and will avoid situations that may provoke a panic attack.  

Upon examination, the VA examiner found that the Veteran maintained good eye contact and that she was alert, oriented in all spheres, and cooperative.  Her speech was normal and clear and her responses were logical.  She was articulate and appeared sincere in her responses.  The VA examiner noted that the Veteran had okay maintenance of personal hygiene.  The VA examiner noted obsessive or ritualistic behavior where the Veteran uses her fingers to subtly outline and trace things inconspicuously and that certain things in her house has to be arranged straight and organized.  The VA examiner noted that the Veteran had severe panic attacks a couple of times each month with symptoms of hot flashes, sweating, flushed face, headache, shortness of breath, shallow rapid breathing, stomachache, shaking, and sometimes vomiting.  The Veteran reported daily anxiety or panic attacks that are less severe of the same symptoms.  The VA examiner was unable to separate the symptoms between the panic disorder and PTSD because both were interrelated and involve panic symptoms and avoidance behaviors.  The VA examiner opined that the Veteran's PTSD and panic disorder meet the DSM-IV criteria and assigned a GAF score of 55, which the VA examiner attributed to the Veteran's PTSD, panic attacks, anxiety, and limited social interactions.  Finally, the VA examiner noted that he is unable to distinguish the symptoms associated with the Veteran's PTSD and panic disorder. 

In an October 2010 NOD statement, the Veteran reported that she suffered from panic attacks more than once a week anytime she left the house by herself.  The Veteran also reported trouble remembering even the smallest task on a daily basis unless she writes them down.  She reported that she is trying to find a job since graduating school, but it has been difficult partly because she is having trouble remembering her appointments.  

In a March 2012 statement attached with her substantive appeal (VA Form 9), the Veteran asserted that at the worst of her anxiety she is "basically useless" and is unable to do anything alone except drive to and from work.  The Veteran reported that she was able to maintain employment as an office manager for a small company for 13 years because she was their only employee in the building.  The Veteran reported that she would work at her desk and refuse to use the restroom because she feared that she would run into someone else also employed in the building.  The Veteran was also unable to go to gas stations, grocery stores, or any public places alone.   The Veteran reported that when she was married, she depended on her husband for everything which brought stress to their relationship and eventually lead to their divorce.  The Veteran now depends on her boyfriend "completely" for fueling the car, shopping, and appointments.  The Veteran reported moving from Lee's Summit, Missouri to his hometown in Leavenworth, Kansas where she does not leave the house and does not know anyone.  The Veteran reported an instance where she had to take a shopping trip by herself and decided to drive to Lee's Summit because she was more familiar with the area.  The Veteran reported that she was nervous and never comfortable at school.  The Veteran reported being nervous with crossing the street to get to her classroom building, riding the elevator with other students, and participating in class or oral presentations.  However, the Veteran stated that she "persevere" and graduated with a degree in physical therapy.  The Veteran has applied for respiratory positions and was hired for a position where she worked for nine months.  The Veteran reported that she was terrified to go to work and lost her job in September 2011.  The Veteran reported that she is having problems applying for new jobs because she is concerned of being called in for an interview.  

Then, in September 2012, the Veteran was provided with another VA examination to determine the severity of her PTSD.  The VA examiner provided a diagnosis of PTSD with anxiety/panic attack with agoraphobia.  The VA examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impaired abstract thinking, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, obsessional rituals, impaired impulse control, spatial disorientation, persistent delusions or hallucinations, and intermittent inability to perform activities of daily symptoms, and that the Veteran does not like to leave her house.  The VA examiner summarized the Veteran's level of impairment with regards to her psychiatric condition as occupational and social impairment with reduced reliability and productivity.  The Veteran earned a degree as a registered respiratory therapist and acquired a job but she lost that job after nine months due to charges of non-performance.  The VA examiner noted that the Veteran's range of physical pain-based complaints indicates severe conversion disorder whereby psychological stress triggers physical complaints.  The VA examiner also noted that, although the Veteran lost her job due to non-performance and was currently unemployed, she was very responsible as a parent.  The VA examiner found that the Veteran has "serious" problems with physical conversion symptoms with PTSD characterized by panic and agoraphobia.  
As for VA outpatient treatment records, the claims file reflects that the Veteran has been receiving treatment for various disabilities from the VA Medical Center (VAMC) in Kansas City, Missouri including anxiety and PTSD through September 2013.  A GAF score of 50 was assigned throughout the course of psychiatric treatment.    

A March 2013 VA treatment record revealed a diagnosis of PTSD and panic disorder with agoraphobia.  The Veteran complained of having a problem with anxiety every time she leaves the house by herself.  The Veteran admitted having suicidal thoughts throughout her life, but denied having any current suicidal ideations or plans.  The Veteran denied having previous psychiatric care, either inpatient or outpatient.  The Veteran reported that she worked as a respiratory therapist for a short period of time before getting pregnant.  She reported that she got fired without any significant reason.  The Veteran admitted that her intention was to stay home and take care of her child until she starts school, but due to their financial problems, she has been looking for jobs.  The Veteran stated that she currently has an interview for a job as a 911 telephone operator.  The Veteran also reported that she is considering applying for another respiratory therapist job.  

An April 2013 VA treatment record reflect treatment for the Veteran's anxiety and trouble leaving the house alone.  The Veteran reported that she can become physically sick or vomit if she becomes too anxious.  The report also revealed that she has not worked since graduating as a respiratory therapist due to child care and anxiety.  A physical examination revealed that the Veteran has good grooming and hygiene.  The Veteran was cooperative with good eye contact.  No abnormal movements or behaviors were noted.  The Veteran's speech and thought process were normal. 

A June 2013 VA treatment record reveals that the Veteran has fewer problems with anxiety since her last appointment.  The Veteran reported that she has been able to work.  The Veteran stated that she feels better even though her anxiety did not go away completely.  The VA examiner noted that the Veteran has good grooming and hygiene and that she was cooperative with good eye contact.  No abnormal movements or behaviors were noted.  The Veteran had normal speech and thought process.  No suicidal or homicidal ideations were noted.  No violent ideations, delusions, or hallucinations are noted.  

A September 2013 VA treatment record reports that the Veteran is staying at home to take care of her 20 month old child while her boyfriend is working.  The VA examiner noted good grooming and hygiene.  No abnormal movements or behaviors are noted.  The Veteran had normal speech and thought process.  

C. Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that an initial 50 percent, but no higher rating for PTSD, is warranted from February 22, 2010, the date of receipt of the Veteran's claim.  During the entire period being reviewed, the Veteran exhibited occupational and social impairment with reduced reliability and productivity due to such symptoms as: a depressed mood, anxiety, social isolation, difficulty adapting to stressful circumstances, disturbances in mood and motivation, short term memory loss and trouble sleeping through the night.  

With respect to the Veteran's mood, the Board notes that the Veteran has reported depression and anxiety throughout the entire course of the period currently on appeal.  Indeed, the evidence shows that the Veteran has suffered from anxiety and depression over the course of her treatment.  The September 2010 VA examiner noted that the Veteran has severe panic attacks a couple times a month with symptoms of hot flashes, sweating, flushed face, headache, shortness of breath, shallow rapid breathing, stomachache, shaking, and sometimes vomiting.  In an October 2010 NOD statement, she described having panic attacks more than once a week especially when she left the house by herself.  The Veteran stated that the only way to avoid having an anxiety attack is to stay inside.  Treatment records from the Kansas City VAMC revealed that the Veteran can sometimes become physically sick (vomit) if she becomes too anxious.  However, the Veteran also described periods where she was able to be successful at her job and school despite her anxiety.  On the other hand, the Veteran reported that at the worst of her anxiety she is "basically useless" and is unable to do anything alone.  In September 2012, the VA examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, and disturbances in mood and motivation.  The severity of her mood symptoms most nearly approximates occupational and social impairment due to reduced reliability and productivity.

Turning to the Veteran's symptomatology as it relates to her judgment and thinking, the Veteran has been consistently described as having normal thought processes except for memory impairment and of obsessive or ritualistic behaviors.  In September 2010, the VA examiner noted that the Veteran's thought process was goal-directed. The VA examiner noted no symptoms of memory impairment.  However, the VA examiner did note that the Veteran had obsessive or ritualistic behavior where she uses her finger to outline and trace things.  The VA examiner also noted that certain items in her house must be arrange straight and organized.  The Veteran reported trouble remembering tasks in her daily life, appointments, and recent events unless she writes them down.  The Veteran also reported becoming more confused within the past 10 years over simple instructions and it has affected her ability to drive.  In September 2012, the VA examiner noted symptoms of mild memory loss such as forgetting names, directions or recent events, impairment of short and long term memory, and impaired abstract thinking, disturbances in mood and motivation, obsessive rituals, impaired impulse control, spatial disorientation, and persistent delusions and hallucinations.  However, VA treatment records from the Kansas City VAMC dated through September 2013 has consistently described the Veteran as having normal thought process and behavior without any abnormal movements or behaviors noted.  The VA treating physician has also found that the Veteran's memory is grossly intact without any delusions or hallucinations.  Overall, there appears to be some reduced reliability and productivity due to the Veteran's judgment, mood disturbance, mild memory loss and impairment of short and long term memory.  Therefore, taking into account the severity, duration and frequency of these manifestations, the Veteran's symptomatology more nearly approximates the symptoms and manifestation for a 50 percent rating.  

Regarding the Veteran's social functioning, the evidence shows that she is able to maintain social interactions with her boyfriend and child.  The evidence also shows that she has enough social adaptability to earn a degree, get a job and work on a job.
With respect to the Veteran's occupational functioning, VA examiners nave noted that she had reduced reliability and productivity.  It was reported that she has difficulty adapting to stressful circumstances, including work or a worklike setting.  The evidence, however, shows that she is capable of getting a degree, interviewing for a job and working, albeit with some reduced productivity.  The Veteran described her longest employment was for 13 years as an office manager.  The Veteran was able to drive to work alone.  Although the Veteran reports being nervous and having panic attacks she has demonstrated the ability to perform occupationally.  In this regard, she cared her infant child full-time, which involves a variety of duties for which many individuals are compensated.  A VA examiner reports that she is a reliable parent.  The Veteran earned a degree as a registered respiratory therapist and acquired a job upon graduation.  However, she lost that job after nine months due to charges of non-performance.  The Veteran is concerned about applying for a new job because she does not want to go through the interview process.  The September 2012 VA examiner noted that the Veteran was not working and that she is caring for her infant.  The VA examiner found that the Veteran is very responsible as a parent.  The VA examiner summarized the Veteran's level of occupational impairment as reduced reliability and productivity consistent with a 50 percent disability rating.  A March 2013 VA treatment record also included a report from the Veteran that she was employed as a respiratory therapist for a short period of time before getting fired without any significant reason.  The Veteran admitted that she intended to stay home and care for her infant child, but she began looking for jobs due to their financial problems.  The Veteran had reported that she has an interview for a job as a 911 telephone operator.  The Veteran was also considering applying for another respiratory therapist job.  A June 2013 VA treatment record revealed that the Veteran has fewer problems with anxiety since her last appointment.  She also reported that she was able to work.  A September 2013 VA treatment record reports that the Veteran is staying at home to care for her child while her boyfriend is working.  Here, the severity of the Veteran's occupational impairment more nearly approximates reduced reliability and productivity.   Despite her anxiety and a report of having difficulty adapting to stressful work and school settings, the Board notes that the Veteran's history employment included working as an office manager for 13 years before attending school full-time, and earning a degree as a respiratory therapist.  The Veteran reported that upon graduation, she was employed as a respiratory therapist for approximately nine months before being fired.  The September 2012 VA examination report stated that she lost her job due to charges of non-performance while the March 2013 VA treatment record included the Veteran's report that she got fired without any significant reason.  The Veteran also reported looking for jobs and having an interview for a job as a 911 telephone operator.  A June 2013 VA treatment record also included a report that the Veteran is able to work.  Finally, a September 2013 VA treatment record indicated that the Veteran was staying at home to care for her infant while her boyfriend is working.  In this regard, the Board finds that, for the entire period on appeal, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with reduced reliability and productivity, without more severe manifestation that more nearly approximates occupational and social impairment with deficiencies in most areas.  

Thus, based on the totality of the evidence, the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity because the Veteran was still able maintain employment for 13 years, attend school full-time, successfully completed her degree, and was able to obtain employment upon graduation, albeit with decreasing reliability and productivity.  The Veteran has since reported looking for jobs, was able to work, and is staying at home to care for her infant.  She has not reported any difficulty caring for her infant and has been determined to be a responsible parent.  See September 2012 VA medical report.  Thus, the Board finds that the evidence supports granting a 50 percent rating, and not higher, beginning February 22, 2010 for the Veteran's service-connected PTSD.  

While the Veteran has reported having suicidal thoughts throughout her life, she denied having suicidal ideation or plans in every VA treatment record and VA examination report.  While the Veteran has experienced obsessive rituals, they are not persistent.  The evidence has also showed that the Veteran is consistently oriented to time and place and has good hygiene and grooming.  She has not exhibited gross impairment of through process or communication.  The Veteran has no problems with impulse control or inappropriate behavior.  Finally, although VA treatment records have noted that the Veteran is not currently employed, the reason for unemployment is due to caring for her child and the Veteran has previously reported that she is able to work.  Therefore, the Board finds that the Veteran's symptoms do not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The Veteran reported having a good relationship with her boyfriend and is staying at home to care for her child.  As such, the Board finds that an initial 70 percent rating for her PTSD is not warranted for all periods under consideration.  

Finally, the Board notes that the Veteran was assigned GAF scores 41 to 55 throughout the course of the appeal period.  Specifically, the Veteran was assigned a GAF score of 55 in September 2010; a GAF score of 41 in September 2012; and a GAF score of 50 in March 2013, April 2013, June 2013, and September 2013.  A GAF score of 41 and 50 are indicative of serious symptoms or serious impairment in social, occupational, or school functioning.  A GAF score of 55 is indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Board notes that there is only one occasion that the Veteran was assigned a GAF score of 55 in September 2010, which is indicative of moderate symptoms.  However, VA examination and VA treatment records since then have assigned a GAF score of either 41 or 50 which is indicative of serious symptoms or serious impairment.  The Board notes that the assigned GAF scores are consistent with the evidence of symptoms associated with a 50 percent rating and these symptoms has been determined by medical professionals to result in no more than occupational and social impairment with reduced reliability and productivity.  

The Board has also considered whether the Veteran's PTSD with anxiety disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for PTSD with anxiety disorder contemplates her subjective complaints of depression, sleep impairment, and anxiety, as well as her functional impairment.  The Veteran's subjective complaints/symptoms, objective findings, and occupational and social impairment are addressed in the assigned 50 percent rating under the General Rating Formula for Mental Disorders.  See Mauerhan, supra.  The Veteran has exhibited symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impaired abstract thinking, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, obsessional rituals, impaired impulse control, spatial disorientation, persistent delusions or hallucinations, and intermittent inability to perform activities of daily symptoms, and that the Veteran avoids leaving her house by herself.  Overall, consideration of these symptoms and circumstances reflect occupational and social impairment with reduced reliability and productivity, indicative of a 50 percent rating.  See 38 C.F.R. § 4.130.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

II.  Entitlement to TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In a September 2010 VA examination, the Veteran reported an employment history of working for 13 years as an office manager before being leaving for a better paying job.  The Veteran stated that she was not working after being laid off as a project manager, but was going to school full-time to become a respiratory therapist.  In a September 2012 VA examination, the Veteran reported that she earned a degree and obtained a job as a respiratory therapist where she worked for nine months until she lost her job due to charges of non-performance.  A March 2013 VA treatment record included a report from the Veteran that she was fired for no significant reason.  The Veteran also reported looking for jobs and having an interview for a job as a 911 telephone operator.  A June 2013 VA treatment record also included a report that the Veteran is able to work.  Finally, a September 2013 VA treatment record indicated that the Veteran was staying at home to care for her child while her boyfriend is working.  

In any event, the objective findings of evidence as well as the Veteran's personal statements do not show or otherwise suggest that her service-connected PTSD would preclude substantially gainful employment.  Therefore, the Board finds that the record does not raise the issue of TDIU, and so no further consideration of the issue is warranted. 

For all the foregoing reasons, the Board finds an initial 50 percent rating for PTSD, but no higher rating is warranted.  In reaching the above conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine in awarding the 50 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-53 (1990)








ORDER

An initial 50 percent rating for PTSD, is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


